                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                               Case No. 2:18-cr-58-FtM-99MRM

SOLOMON KEITH WILLIAMS
_______________________________

                               ORDER OF FORFEITURE

       Solomon Keith Williams pleaded guilty to counts one and two of the indictment,

distribution of controlled substances, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).

The United States has established that the defendant obtained $2,400.00 in proceeds as

a result of the offenses.

       The United States moves under 21 U.S.C. § 853 and Rule 32.2(b)(2), Federal

Rules of Criminal Procedure, for entry of an order of forfeiture in the amount of $2,400.00,

which upon entry shall be a final order of forfeiture as to the defendant. The motion is

GRANTED. The defendant is liable for an order of forfeiture in the amount of $2,400.00.

       The proceeds of the offenses were transferred to third parties, and the United

States cannot locate the proceeds upon the exercise of due diligence. Accordingly, under

21 U.S.C. § 853(p), the United States may seek, as a substitute asset in satisfaction of

this judgment, forfeiture of any of defendant’s property up to the $2,400.00 order of

forfeiture. The court retains jurisdiction to entertain any third-party claim that may be

asserted and to enter any order necessary to the forfeiture and disposition of any

substitute asset.
      DONE and ORDERED in Fort Myers, Florida, on October 30th, 2018.




Copies: All Parties of Record




                                    2
